UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted March 28, 2006*
                             Decided March 29, 2006

                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

Nos. 05-1878 & 05-2592

EVANGEL YHWHNEWBN,                       Appeals from the United States District
         Plaintiff-Appellant,            Court for the Northern District of Illinois,
                                         Eastern Division
      v.
                                         No. 05 C 1053
BOARD OF EDUCATION et al.,
         Defendants-Appellees.           Charles P. Kocoras,
                                         Chief Judge.

                                    ORDER

       On February 22, 2005, EvAngel YHWHnewBN filed a motion in federal
district court titled “emergency motion for temporary restraining order,” which
sought to restrain the Chicago Board of Education (“the Board”) from voting, on
February 23, to change the attendance boundaries of Englewood Academy High
School. Judge Amy St. Eve never ruled on the motion because YHWHnewBN failed


      *
          The appellees notified this court that they would not be filing a brief or
otherwise participating in this appeal. After an examination of the appellant’s brief
and the record, we have concluded that oral argument is unnecessary. Thus, the
appeal is submitted on the appellant’s brief and the record. See Fed. R. App. P.
34(a)(2).
Nos. 05-1878 & 05-2592                                                         Page 2

to serve the Board and the proposal carried. On February 24 Judge St. Eve
transferred the matter to Chief Judge Charles Kocoras because “it became clear”
that it was related to a desegregation consent decree, over which he was presiding,
between the United States and the Board. See United States v. Bd. of Educ., City of
Chicago, No. 80 C 5124 (N.D. Ill.).

       YHWHnewBN asked the court to “convert” her emergency motion into a
request for a preliminary injunction. After she appeared twice before Judge
Kocoras, both times explaining the nature of her request, he dismissed her request,
finding that it was unrelated to any existing complaint and did not allege any basis
for federal jurisdiction. She submitted a motion under Federal Rule of Civil
Procedure 60(b), but argued only that the initial request for a temporary restraining
order should have been accepted “in lieu of” a complaint. After providing
YHWHnewBN a third opportunity to explain her request, Judge Kocoras reiterated
that he lacked jurisdiction to hear the case and denied the motion.

       YHWHnewBN challenges the dismissal of her request in appeal number 05-
1878. The arguments in her appellate brief are undeveloped, but she seems to
argue that Judge Kocoras abused his discretion when he declined to construe her
motion as a complaint regarding the attendance boundaries. That argument,
however, is irrelevant because in her attack on local school governance she has not,
in the district court or in this court, articulated a basis for federal jurisdiction.
There are vague references to racial discrimination but she does not relate them to
her own alleged injuries. A district court must dismiss a complaint that does not
state the basis for the court’s jurisdiction. See Bell v. Hood, 327 U.S. 678, 681-82
(1946); Greater Chicago Combine and Ctr., Inc. v. City of Chicago, 431 F.3d 1065,
1069-70 (7th Cir. 2005). We cannot, therefore, say that the district court erred by
dismissing her case for lack of jurisdiction. Having given her three opportunities to
explain the source of federal jurisdiction, the district court also did not abuse its
discretion by denying her Rule 60(b) motion.

      In appeal number 05-2592, YHWHnewBN challenges the district court’s
denial of her “petition to hear and/or obtain the tapes of transcripts” of her
proceedings before Judge Kocoras. In that petition, she alleged that each dash
appearing in the hearing transcripts represented an omission by the court reporter,
and therefore she needed to listen to the audiotapes to verify the reliability of the
transcripts. She now argues that she has a statutory right to hear the audiotapes
under 28 U.S.C. § 753(b) (“The original notes and other original records and the
copy of the transcript in the office of the clerk shall be open during office hours to
inspection by any person without charge.”). She explains that she is seeking the
tapes because “Judge Kocoras conspired with his court reporter to remove
prejudicial statements from the transcripts.” The court reporter’s use of dashes
throughout the transcripts, though, merely reflect pauses by the speakers. If we
Nos. 05-1878 & 05-2592                                                        Page 3

construe YHWHnewBN’s “petition” as an attempt to assert a right of access to the
audiotapes, she has failed to offer any reason to “distrust the accuracy of the
stenographic transcript.” Smith v. U.S. Dist. Court Officers, 203 F.3d 440, 442 (7th
Cir. 2000) (audiotapes backing up court reporter’s stenographic record not judicial
records absent showing that stenographic transcript is inaccurate).

       Accordingly, we AFFIRM the district court’s dismissal of YHWHnewBN’s
case in appeal number 05-1878 and summarily AFFIRM the court’s denial of access
to the audiotapes in appeal number 05-2592. YHWHnewBN’s motion for
appointment of counsel is DENIED.